Case 20-32548-hdh7 Doc 29 Filed 11/25/20                      Entered 11/25/20 12:14:27             Page 1 of 3



Sherrel K. Knighton, Esq.
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Frwy, Suite 1000
Dallas, Texas 75207
(214) 880-0089 Telephone
(469) 221-5003 Facsimile

Attorneys for Dallas County,
Harris County, and McLennan County

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

In re:                                                    §       Case No 20-32548-HDH-7
                                                          §
EXAMINATION MANAGEMENT                                    §       Chapter 7
SERVICES, INC.,                                           §
                                                          §
                          Debtor.                         §

          DALLAS COUNTY, HARRIS COUNTY, AND MCLENNAN COUNTY’S
             LIMITED OBJECTION TO MIDCAP FUNDING IV TRUST’S
           AGREED MOTION FOR RELIEF FROM THE AUTOMATIC STAY

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         Come now Dallas County1, Harris County2, and McLennan County3 (collectively, the

“Taxing Entities”) creditors and parties-in-interest, and file this, their Limited Objection to

MidCap Funding IV Trust’s (“MidCap”) Agreed Motion for Relief from the Automatic Stay (the

“Motion”) and in support thereof would show the Court as follows:

         1.      The Taxing Entities assert that they hold senior liens against all of the Debtor’s

tangible business personal property (the “Collateral”) pursuant to sections 32.01 and 32.05 of the

Texas Tax Code. These liens secure delinquent 2018 and current-year 2020 ad valorem property




1
  On behalf of itself and the City of Irving, City of Farmers Branch, Coppell Independent School District, Dallas
County Community College District, Parkland Hospital District, and Dallas County School Equalization Fund.
2
  On behalf of itself and the City of Houston, Houston Independent School District, Harris County Flood Control
District, Port of Houston Authority, Harris County Hospital District, Harris County Department of Education, and
Houston Community College System.
3
  On behalf of itself and McLennan Community College District.

Dallas County, Harris County, and McLennan County’s Limited Objection MidCap Funding IV Trust’s Agreed
Motion for Relief from the Automatic Stay, Page 1
Case 20-32548-hdh7 Doc 29 Filed 11/25/20                Entered 11/25/20 12:14:27           Page 2 of 3




taxes assessed against the Collateral in the aggregate amount of $17,140.84. In order to secure

their claims, the Taxing Entities hold pre-eminent liens against the Collateral, including all

furniture, fixtures, machinery, equipment, inventory, vehicles, and vehicle inventory. Pursuant to

Sections 32.01 and 32.05 of the Texas Property Tax Code, the Taxing Entities’ liens attach on

January 1 of the relevant tax year and, with limited exceptions that do not appear applicable in this

case, are superior to all other liens or interests, regardless of the date any other liens or interests

were perfected. In re Winn’s Stores, Inc., 177 B.R. 253 (Bankr. W.D. Tex. 1995); Central

Appraisal District of Taylor County v. Dixie-Rose Jewels, Inc., 894 S.W.2d 841 (Tex. App.-

Eastland 1995). Furthermore, the Taxing Entities’ liens “float” and attach to all after-acquired

property of the debtor. In re Universal Seismic Associates, Inc., 288 F.3d 205 (5th Cir. 2002); City

of Dallas v. Cornerstone Bank, N.A., 879 S.W.2d 264 (Tex. App.-Dallas 1994).

        2.      The Taxing Entities do not oppose the relief requested in MidCap’s Motion.

However, in light of MidCap’s request for a waiver of the 14-day requirement imposed by

Bankruptcy Rule 4001(a)(3) to permit it to immediately enforce an order granting its Motion,

thereby allowing MidCap to obtain possession of collateral in which the Taxing Entities hold

senior liens, Taxing Entities request that any order terminating the stay as to MidCap also terminate

the stay as to the Taxing Entities, including a waiver of the 4001(a)(3) 14-day requirement. The

estate, the Debtor, nor any other party will be harmed by granting the Taxing Entities the relief

requested herein in the event MidCap’s Motion is granted.

        WHEREFORE, premises considered, the Taxing Entities respectfully request that the

Court deny the relief requested in the Motion unless the Taxing Entities are afforded the same

relief, and grant the Taxing Entities such other and further relief to which they may be justly

entitled.

        Dated: November 24, 2020.
Dallas County, Harris County, and McLennan County’s Limited Objection MidCap Funding IV Trust’s Agreed
Motion for Relief from the Automatic Stay, Page 2
Case 20-32548-hdh7 Doc 29 Filed 11/25/20                Entered 11/25/20 12:14:27           Page 3 of 3




Respectfully submitted,
                                                         Linebarger Goggan Blair & Sampson, LLP
                                                         2777 N. Stemmons Frwy, Suite 1000
                                                         Dallas, TX 75207
                                                         Ph. No. (214) 880-0089
                                                         Fax No. (469) 221-5003
                                                         sherrel.knighton@lgbs.com

                                                 By:     /s/ Sherrel K. Knighton___________
                                                         Sherrel K. Knighton
                                                         SBN 00796900

                                                         ATTORNEYS FOR DALLAS COUNTY,
                                                         HARRIS COUNTY, AND MCLENNAN
                                                         COUNTY


                                      CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing has been served electronically on the
parties listed below and on all parties requesting electronic notice in this case on the 24th day of
November 2020.

                                                         __/s/ Sherrel K. Knighton_____________
                                                         Sherrel K. Knighton

Daniel J. Sherman, Esq.
Sherman & Yaquinto, LLP
509 N. Montclair
Dallas, TX 75208

John E. Mitchell, Esq.
Katten Muchin Rosenman LLP
2121 North Pearl Street, Suite 1100
Dallas, TX 75201

Shari L. Heyen, Esq.
Greenberg Traurig, LLP
1000 Louisiana Street, Suite 1700
Houston, TX 77002

United States Trustee
1100 Commerce Street, Rm. 976
Dallas, TX 75242




Dallas County, Harris County, and McLennan County’s Limited Objection MidCap Funding IV Trust’s Agreed
Motion for Relief from the Automatic Stay, Page 3
